DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Arguments
Applicants arguments filed 03/14/2022 regarding biasing element 32 on pages 5-6 are found persuasive. Therefor previous rejections made using Rome et al. (US 2005/0256460 A1) in the Non-Final OA mailed 09/13/2021 are withdrawn.
Allowable Subject Matter
Claim(s) 1-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device for adapting a male luer fitting to a catheter.
The closest prior art of record is Vangsness et al. (US 2008/0039802 A1).
Regarding claim 1, Vangsness fails to teach among all the limitations or render obvious “two or more struts each extending in a serpentine path”.  It would not be obvious to modify the struts (Fig. 4 elements 630) as required by the claim as this would likely render the device taught by Vangsness inoperable as it requires the linear struts to transfer linear force to radial force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783